DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 1/27/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
4.         The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.       Claims 1, 2, 10, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0351791 A1 to Nagarajan et al. (hereinafter “Nagarajan”).
            Regarding Claim 1, Nagarajan discloses a method, comprising:
     collecting, from a plurality of access points (APs), communication statistics of first network communications occurring over a plurality of uniquely identified virtual local area networks (VLANs) (Nagarajan: Figure 1C with [0061-0067] – describing (as background for context) a plurality of connections between at least a plurality of access points in a VLAN, the plurality of connections/links having one or more configurations. See also [0132] and [0135] – configurations at a plurality of stages in the network is compared to a model to determine misconfigurations. See also [0167-0168].),
     categorizing, by one or more hardware processors, each of the VLANs based on the communication statistics, the categorizing assigning a first category to a first VLAN of the plurality of uniquely identified VLANs (Nagarajan: [0135-0136] – corresponds to storing elements of the network (i.e., VLANs) into a plurality of models. 
     detecting, by the one or more hardware processors, errors in second network communications on the first VLAN at a first AP of the plurality of APs, the first AP configured to forward traffic of the first VLAN to a port on a network component (Nagarajan: [0064], [0132], [0135], [0167-0168] and Figure 1C – misconfigurations of one or more configurations corresponding to, for example, links of particular VLAN IDs including port configurations with access points (AP), may be determined based on system analysis.);
     determining, by the one or more hardware processors, a second category of the second network communications (Nagarajan: [0132-0135] with Figure 2E – corresponds to one or more parameters/configurations categorized in one or more models and are compared in an equivalency check.);
     comparing the first category with the second category (Nagarajan: [0132-0135] with Figure 2E – corresponds to one or more parameters/configurations categorized in one or more models and are compared in an equivalency check.); and
     generating an output based on the comparison (Nagarajan: [0184-0187] – corresponds to outputting configuration error events.).
            Regarding Claim 2, Nagarajan discloses the method of claim 1, further comprising determining the first VLAN is misconfigured in response to the first category being equivalent to the second category (Nagarajan: [0132-0135] with Figure 2E – corresponds to one or more parameters/configurations categorized in one or more models and are compared in an equivalency check.), and wherein the generating of the output generating an output indicating the misconfiguration (Nagarajan: [0184-0187] – corresponds to outputting configuration error events.).

            Claims 10 and 20, directed to device and articles of manufacture embodiments, respectively, of claim 1, recite similar features as claim and are therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Nagarajan further discloses the system in at least Figures 7 and 8, and further discloses the medium in at least [0216].
            Regarding Claim 19, Nagarajan discloses the system of claim 10, wherein generating the output comprises programmatically reconfiguring the network component based on the network component being misconfigured (Nagarajan: [0158-0159] – corresponds to alerting to reconfigure of a node based on a failure determined according to a topological map or model.).

Claim Rejections - 35 USC § 103
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

10.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.         Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of United States Patent Application Publication 2019/0281078 A1 to Salazar et al. (hereinafter “Salazar”).
             Regarding Claim 3, Nagarajan discloses the method of claim 1, but does not expressly disclose modeling through machine learning, per se.
            However, this feature cannot be considered new or novel in the presence of Salazar. Salazar is similarly concerned with determining inconsistencies in a VLAN network (Salazar: [0002] with [0053] describing management of layer-2 (VLANs, as an example) information.). Salazar further discloses providing features derived from the collected communication statistics to a machine learning model (Salazar: [0030-0036] – corresponds to collecting statistics relating to an “anomalies” relating to behavioral statistics of a plurality of devices/connections in the network. See also [0038] – different machine learning model techniques may derive a model based on normal or anomalistic statistics.), wherein the categorizing of each of the VLANs is based on the machine learning model (Salazar: [0053-0080] – included in the machine learning 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Nagarajan in view of the method of Salazar to categorize VLANs by machine modeling for the reasons of mitigating problematic VLAN behaviors (Salazar: [0013]).
           Regarding Claim 4, the combination of Nagarajan and Salazar discloses the method of claim 3, wherein Salazar further discloses [further comprising] determining an indication of network traffic consistency of the first VLAN based on the collected communication statistics (Salazar: [0030-0037] – corresponds to detecting anomalies (lack of consistency) of certain parameters in the VLAN including traffic patterns.), and providing the indication to the machine learning model (Salazar: [0038-0041] – corresponds to reporting anomaly detection via machine learning techniques.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Nagarajan in view of the method of Salazar to categorize VLANs by machine modeling for the reasons of mitigating problematic VLAN behaviors (Salazar: [0013]).
            Claims 11 and 12, dependent upon claim 10, recite similar features as claims 3 and 4, respectively, and are therefore rejected upon the same grounds as claims 3 and 4. Please see above rejections of claims 3 and 4.

s 5, 6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nagarajan and Salazar, and further in view of United States Patent Application 2015/0333992 A1 to Vasseur et al. (hereinafter “Vasseur”).
            Regarding Claim 5, the combination of Nagarajan and Salazar discloses the method of claim 3, wherein the combination collects statistics for a VLAN (see above claim 1 and claim 3), but the combination does not expressly disclose [further comprising] determining a data throughput indication of the first VLAN based on the collected communication statistics, and providing the data throughput indication to the machine learning model.
            However, this feature cannot be considered new or novel in the presence of Vasseur. Vasseur is similarly concerned with determining network deficiencies (Vasseur: [0017]). Vasseur discloses determining a data throughput indication based on the collected communication statistics (Vasseur: [0038] – measured/collected statistics include at least bandwidth throughput.), and providing the data throughput indication to the machine learning model (Vasseur: [0036], [0038], and [0042] – corresponds to exporting the metrics to generate an analytical model.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of VLAN statistics in the combination in view of the method of Vasseur to include data throughput as a metric in data collection for the reasons of increasing network performance for quality of service traffic (Vasseur: [0004]).
Regarding Claim 6, the combination of Nagarajan and Salazar discloses the method of claim 3, wherein the combination collects statistics for a VLAN (see above claim 1 and claim 3), but the combination does not expressly disclose [further comprising] determining a packet throughput of the first VLAN based on the collected communication statistics, and providing the packet throughput to the machine learning model.
            However, this feature cannot be considered new or novel in the presence of Vasseur. Vasseur is similarly concerned with determining network deficiencies (Vasseur: [0017]). Vasseur discloses determining a packet throughput of the first VLAN based on the collected communication statistics (Vasseur: [0051] - measured/collected statistics include at least traffic flow measured in packets per second or bytes per second.), and providing the packet throughput to the machine learning model (Vasseur: [0043-0045] and [0036-0038] - corresponds to exporting the metrics to generate an analytical model.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of VLAN statistics in the combination in view of the method of Vasseur to include data throughput as a metric in data collection for the reasons of increasing network performance for quality of service traffic (Vasseur: [0004]).
            Claims 13 and 14, dependent upon claim 11, recite similar features as claims 5 and 6, respectively, and are therefore rejected upon the same grounds as claims 5 and 6. Please see above rejections of claims 5 and 6.

Regarding Claim 15, the combination of Nagarajan and Salazar discloses the system of claim 11, but does not expressly disclose the operations further comprising determining a site location of the first AP, and providing the site location to the machine learning model.
            However, this feature cannot be considered new or novel in the presence of Vasseur. Vasseur is similarly concerned with determining network deficiencies (Vasseur: [0017]). Vasseur discloses determining a site location of the first AP (Vasseur: [0019-0029] – corresponds to determining a topology of a network that includes identifying routers (access points) as either customer edge routers or provider edge routers.), and providing the site location to the machine learning model (Vasseur: [0101-0103] – corresponds to applying network statistics and a node location in an analysis model to determine an anomaly event, suggesting the model requires at least the location of the node ID and location.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of VLAN statistics in the combination in view of the method of Vasseur to include device location in data collection for the reasons of increasing network performance for quality of service traffic (Vasseur: [0004]).  

13.         Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of United States Patent Application Publication 2010/0309820 A1 to Rajagopalan et al. (hereinafter “Rajagopalan”).
Regarding Claim 7, Nagarajan discloses the method of claim 1, wherein Nagarajan further discloses an assurance check includes determining the existence of blackholes in the routing through the network (Nagarajan: [0151]), but does not expressly disclose categorizing each of the VLANs comprises categorizing the first VLAN as a blackhole VLAN, and wherein the determining whether the port is misconfigured comprises determining that the network component is not misconfigured based on the first VLAN being categorized as a blackhole VLAN.
            However, this feature cannot be considered new or novel in the presence of Rajagopalan. Rajagopalan is similarly concerned with determining in errors in a network, particular to misconfigurations in a VLAN (Rajagopalan: [0002-0003]). Rajagopalan discloses categorizing each of the VLANs comprises categorizing the first VLAN as a blackhole VLAN (Rajagopalan: [0037-0038] with [0025] – blackholing corresponds to misconfigured VLAN to topology mapping, wherein a VLAN identified as having a topology mismatch may be disabled (in an entry of a forwarding table).), and wherein the determining whether the port is misconfigured comprises determining that the network component is not misconfigured based on the first VLAN being categorized as a blackhole VLAN (Rajagopalan: [0037-0038] – interpreted to correspond to determining that a match is found and forwarding according to normal operations.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Nagarajan in view of the method of Rajagopalan to determine VLAN misconfigurations/blackholes for the reasons of reducing the number of dropped packets (Rajagopalan: [0003]).
Claim 16, dependent upon claim 16, recites similar features as claim 7 and is therefore rejected upon the same grounds as claim 7. Please see above rejection of claim 7.

Allowable Subject Matter
13.         Claims 8, 9, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


US PGPub 2018/0212828 A1 to Sekhri et al. at [0005-0008], [0035], [0038];
US PGPub 2017/0353355 A1 to Danait et al. at [0023];
US PGPub 2020/0374336 A1 to Murgia et al. at [0004-0006], [0011], [0248], [0262-0264], [0268], [0271];
US PGPub 2020/0112883 A1 to Naik et al. at [0017], [0033], [0061], [0064-0075], [0083];
US PGPub 2007/0223493 A1 to Sridhar et al. at [0003], [0005], [0021], [0043-0044];
US PGPub 2016/0323163 A1 to Abdulnour et al. at [0078];
US PGPub 2014/0112203 A1 to Rao et al. at [0002] and [0013].
	
16.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 19, 2021